Affirmed and Memorandum Opinion filed April 29, 2022.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-20-00297-CV

     CHARLES GALLAGHER AND MARY GALLAGHER, Appellants

                                           V.
       MIRA VISTA HOMEOWNERS ASSOCIATION, INC., Appellee

                     On Appeal from the 348th District Court
                             Tarrant County, Texas
                      Trial Court Cause No. 348-310601-19

                  MEMORANDUM OPINION
      Two homeowners appeal the trial court’s judgment following a bench trial,
in which the trial court denied the homeowners’ request for bill-of-review or
collateral-attack relief from a default judgment rendered against them in favor of
their homeowners’ association. Concluding that the homeowners have not shown
that the trial court erred in denying their requested relief, we affirm the trial court’s
judgment.
                   I. FACTUAL AND PROCEDURAL BACKGROUND

      On August 9, 2011, in Mira Vista Homeowners Association, Inc. v. Charles
Gallagher and Mary Gallagher, Cause No. 348-250975-11 in the 348th District
Court, Tarrant County, Texas (the “Underlying Case”), the trial court signed a
default judgment, ordering that appellee/defendant Mira Vista Homeowners
Association, Inc. recover from appellants/plaintiffs Charles and Mary Gallagher
$14,334.32, reasonable attorney’s fees of $2,500, court costs and interest (the
“Default Judgment”). The trial court also ordered that Mira Vista was entitled to
foreclosure of its assessment lien against the real property located at 6705 Medinah
Drive in Fort Worth, Texas (the “Property”). The Property is the Gallaghers’
homestead. In two affidavits of service filed in the Underlying Case, a process
server testified that she personally served Charles Gallagher with the citation and
petition on February 22, 2011, at 4:55 p.m. and that she personally served Mary
Gallagher with the citation and petition on February 19, 2011, at 12:30 p.m.

      After receiving notice that the Property was set to be sold at an execution
sale in September 2019, the Gallaghers filed a petition in this case seeking an
equitable bill of review or in the alternative asserting a collateral attack. The
Gallaghers asked the trial court to set aside and vacate the Default Judgment,
asserting that that judgment is void for lack of service of process in the Underlying
Case. The Gallaghers asserted that neither of them had been served by the process
server in February 2011 nor at any time prior to the date of the Default Judgment.
The Gallaghers alleged that at no time prior to the date of the Default Judgment
had either of them served with any other document from the Underlying Case. The
Gallaghers alleged that their subdivision has a gated entry with a guard to screen
non-residents and that the guard determines whether a non-resident may enter by
contacting the homeowner. The Gallaghers suggested that because they never

                                         2
received any such call from the guard, the process server could not have entered
the subdivision to serve them. The Gallaghers asserted that because they were
never served with process in the Underlying Case, they were denied notice of the
Underlying Case. The Gallaghers claimed that they did not learn of the Default
Judgment until August 2019.

      The Gallaghers alleged that the certificate of last known address filed by
Mira Vista under Texas Rule of Civil Procedure 239a in the Underlying Case
stated that the zip code for the Gallaghers’ last known address was “76122,” when
the correct zip code was “76132.” The Gallaghers asserted a direct attack against
the Default Judgment seeking bill-of-review relief and alleging extrinsic fraud. In
the alternative, the Gallagher asserted a collateral attack against the Default
Judgment. The Gallaghers sought a temporary restraining order, a temporary
injunction, and a permanent injunction preventing the execution upon, foreclosure
upon, or interference with the Gallaghers’ access to and use of the Property.

      The trial court signed a temporary restraining order and an agreed order
extending the temporary restraining order. Mira Vista filed a brief in the trial court
in which it asserted that the Gallaghers were not entitled to bill-of-review relief
because they could not meet their burden of proving extrinsic fraud and because
the four-year statute of limitations bars them from obtaining this relief. Mira Vista
contended that the Gallaghers were properly served with process. Mira Vista
attached to this brief a declaration from its representative and property manager,
Lea Crow, in which she stated that she made arrangements for the process server to
enter the subdivision to serve the Gallaghers. Crow also asserted that the process
server was allowed in on the dates listed on the affidavits of service.

      The trial court signed a temporary injunction and set the case for trial. Mira
Vista filed an answer asserting the affirmative defense of the statute of limitations.

                                          3
After conducting a bench trial,1 the trial court signed a judgment in which the trial
court effectively denied the Gallaghers’ petition for bill of review. The trial court
later filed findings of fact and conclusions of law in which the court stated:

              • In making the findings of fact and conclusions of law the trial court
                took into consideration the evidence presented at trial, including the
                credibility of the witnesses.
              • On or about August 9, 2011, the Default Judgment was entered.
              • The return of service for Charles Gallagher in the Underlying Case
                states he was personally served on February 22, 2011, at 4:55 p.m.
              • The return of service for Mary Gallagher in the Underlying Case
                states she was personally served on February 19, 2011, at 12:30 p.m.
              • The Gallaghers filed their Original Petition for Bill of Review over
                eight years after the Default Judgment was entered.
              • The Gallaghers failed to file their Original Petition for Bill of Review
                within four years after the Default Judgment was entered against
                them.
              • The Gallaghers failed to establish extrinsic fraud to extend the
                limitations period for the Original Petition for Bill of Review.
              • The Gallaghers failed to carry their burden of proving, with
                corroborating evidence, that they were not served with process.

          The Gallaghers timely appealed the trial court’s judgment. The Supreme
Court of Texas transferred this appeal from the Second Court of Appeals to this
court.2

                                       II. ISSUES AND ANALYSIS

          A bill of review is an independent, equitable proceeding brought by a party


1
    No party requested a jury trial or paid the jury fee.
2
 In transfer cases, the transferee court must decide the appeal in accordance with the precedent
of the transferor court under principles of stare decisis if the transferee court’s decision otherwise
would have been inconsistent with the precedent of the transferor court. Tex. R. App. P. 41.3.

                                                     4
to a prior action seeking to set aside a judgment in that action that is no longer
subject to challenge by a motion for new trial or a direct appeal. Baker v.
Goldsmith, 582 S.W.2d 404, 406 (Tex. 1979). Courts of equity always watch bills
of review “with extreme jealousy,” and the grounds on which bill-of-review relief
will be allowed are “narrow and restricted” because the procedure conflicts with
the fundamental policy that judgments must become final at some point. Alexander
v. Hagedorn, 226 S.W.2d 996, 998 (Tex. 1950) (internal quotations omitted);
Vandervlist v. Samara Portfolio Management, LLC, No. 14-16-00044-CV, 2017
WL 3194062, at *4 (Tex. App.—Houston [14th Dist.] Jul. 27, 2017, pet. denied)
(mem. op.). Although a bill of review is an equitable proceeding, the fact that an
injustice may have occurred is not sufficient to justify relief by bill of review.
Vandervlist, 2017 WL 3194062, at *4.
      Ordinarily, to be entitled to relief in an equitable-bill-of-review
proceeding, the plaintiff must plead and prove that the plaintiff has (1) a
meritorious claim or defense, (2) which the plaintiff was prevented from making
by official mistake or by the opposing party’s fraud, accident, or wrongful act, (3)
unmixed with any fault or negligence on the plaintiff’s part. See Valdez v.
Hollenbeck, 465 S.W.3d 217, 226 (Tex. 2015). If an equitable-bill-of-review
plaintiff carries the burden of proving that the plaintiff was not served with
process, the plaintiff need not prove the first two elements and the law will deem
the plaintiff to have established conclusively the third element. See Caldwell v.
Barnes, 154 S.W.3d 93, 96–97 (Tex. 2004).

      A bill of review must be brought within four years of the rendition of
judgment in the underlying case. See PNS Stores, Inc. v. Rivera, 379 S.W.3d 267,
275 (Tex. 2012); Vandervlist, 2017 WL 3194062, at *5. The four-year limitations
period for filing a petition for an equitable bill of review may be tolled until the


                                         5
plaintiff knew or should have known about the default judgment if the plaintiff
proves that the challenged judgment was obtained by extrinsic fraud. See PNS
Stores, Inc., 379 S.W.3d at 275, 277 n.16; Vandervlist, 2017 WL 3194062, at *5.
Courts allow a direct attack on a judgment on the basis of extrinsic fraud because
such fraud distorts the judicial process to such an extent that it undermines
confidence in the ability to discover the fraudulent conduct through the regular
adversarial process. PNS Stores, Inc., 379 S.W.3d at 275; Vandervlist, 2017 WL
3194062, at *5. Extrinsic fraud is fraud that denies a litigant the opportunity to
fully litigate at trial all the rights or defenses that could have been asserted. King
Ranch, Inc. v. Chapman, 118 S.W.3d 742, 752 (Tex. 2003). Such fraud must be
purposeful in nature, and the element of purposeful fraud is important in
establishing extrinsic fraud. Vandervlist, 2017 WL 3194062, at *5. Extrinsic fraud
requires proof of some deception practiced by the adverse party that was collateral
to the underlying case. Id. Fraudulent failure to serve a defendant with personal
service, in order to obtain a judgment against him without actual notice to him, has
been held to be extrinsic fraud. Id.

      We review the denial of equitable-bill-of-review relief under an abuse of
discretion standard. Id. In reviewing such a denial, we indulge every presumption
in favor of the trial court’s ruling, which we will not disturb unless it is
affirmatively shown that there was an abuse of discretion. Id. The trial court abuses
its discretion if it rules in an unreasonable or arbitrary manner, or without reference
to any guiding rules or principles. Id. at *6. Under the abuse-of-discretion standard,
challenges to the legal or factual sufficiency of the evidence are not independent
grounds of error but are relevant factors in assessing whether the trial court abused
its discretion. Id. An abuse of discretion does not occur when the record contains
some evidence of a substantial and probative character to support the trial court’s


                                          6
ruling. Id.
       When reviewing the legal sufficiency of the evidence, we consider the
evidence in the light most favorable to the challenged finding and indulge every
reasonable inference that would support it. City of Keller v. Wilson, 168 S.W.3d
802, 823 (Tex. 2005). We must credit favorable evidence if a reasonable factfinder
could and disregard contrary evidence unless a reasonable factfinder could not. See
City of Keller, 168 S.W.3d at 827. We must determine whether the evidence at trial
would enable reasonable and fair-minded people to find the facts at issue. See City
of Keller, 168 S.W.3d at 827. The factfinder is the only judge of witness credibility
and the weight to give to testimony. See City of Keller, 168 S.W.3d at 819. When
reviewing a challenge to the factual sufficiency of the evidence, we examine the
entire record, considering both the evidence in favor of, and contrary to, the
challenged finding. Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986). After
considering and weighing all the evidence, we set aside the fact finding only if it is
so contrary to the overwhelming weight of the evidence as to be clearly wrong and
unjust. Pool v. Ford Motor Co., 715 S.W.2d 629, 635 (Tex. 1986). The trier of fact
is the sole judge of the credibility of the witnesses and the weight to be given to
their testimony. Teel v. Shifflet, 309 S.W.3d 597, 603 (Tex. App.—Houston [14th
Dist.] 2010, pet. denied). We may not substitute our own judgment for that of the
trier of fact, even if we would reach a different answer on the evidence. Maritime
Overseas Corp. v. Ellis, 971 S.W.2d 402, 407 (Tex. 1998). The amount of
evidence necessary to affirm a judgment is far less than that necessary to reverse a
judgment. Teel, 309 S.W.3d at 603.

A. Did the trial court err in determining that the Gallaghers failed to carry
   their burden of proving that they were not served with process in the
   Underlying Case?
       In their second issue, the Gallaghers assert that the trial court erred in

                                          7
determining that they failed to carry their burden of proving that they were not
served with process. The trial court conducted a bench trial that included a trial on
the issue of whether the Gallaghers proved by a preponderance of the evidence that
they were not served with process. See Caldwell, 154 S.W.3d at 98 (stating that at
a trial on a plaintiff’s request for bill-of-review relief based on an allegation that
the plaintiff was not served with process, the plaintiff “must establish by a
preponderance of evidence that he was never served”); Ward v. Nava, 488 S.W.2d
736, 738 (Tex. 1972) (stating in a motion-for-new-trial context, that the question of
whether a party was not served with process is a question of fact which must be
determined by the trier of the fact and that the burden is on the party alleging no
service of process to prove this fact by a preponderance of the evidence).

      The mere testimony of Charles or Mary denying service of process, without
evidence of facts or circumstances corroborating the denial of service, would not
be sufficient to overcome the presumption that the process server’s affidavit of
service is correct, and this testimony would not suffice to meet the burden of
proving that Charles or Mary was not served with process. See Ward, 488 S.W.2d
at 738; Seaprints, Inc. v. Cadleway Properties, Inc., 446 S.W.3d 434, 444 (Tex.
App.—Houston [1st Dist.] 2014, no pet.). The Gallaghers assert that they
submitted sufficient evidence of facts or circumstances corroborating their denials
of service, and Mira Vista argues to the contrary. Even if the Gallaghers submitted
sufficient evidence of facts or circumstances corroborating their denials of service,
the trial court, as finder of fact, was the sole judge of the credibility of the
witnesses and the weight to be given their testimony, and this court still must
determine whether the trial court erred in determining that the Gallaghers failed to
carry their burden of proving that they were not served with process. See Ward,
488 S.W.2d at 737–38 (concluding in a motion-for-new-trial context in which an


                                          8
officer in the return of service asserted that the movant had been personally served
with process, that the high court could not disturb the trial court’s implied finding
that the movant’s evidence did not establish lack of service by a preponderance of
the evidence, even though the movant testified that he was not personally served
with process and even though there was sufficient evidence of facts or
circumstances corroborating the denial of service); Office of the Attorney General
v. Moore, No. 14-18-00607-CV, 2019 WL 6317548, at *4 (Tex. App.—Houston
[14th Dist.] Nov. 26, 2019, no pet.) (holding that the trial court in a bench trial on
request for bill-of-review relief was the sole judge of the credibility of the
witnesses and the weight to be given their testimony) (mem. op.); Young v.
Snowcon, Inc., 463 S.W.2d 225, 227 (Tex. Civ. App.—Houston [14th Dist.] 1971,
no writ) (holding in the context of a motion to set aside a default judgment that the
trial court as fact finder has the duty to weigh the evidence and the authority to
discredit the testimony of the movant).
      The trial evidence included (1) an affidavit of service filed in the Underlying
Case, in which a process server testified that she personally served Charles
Gallagher with the citation and petition on February 22, 2011, at 4:55 p.m.; and (2)
an affidavit of service filed in the Underlying Case in which the same process
server testified that she personally served Mary Gallagher with the citation and
petition on February 19, 2011, at 12:30 p.m. This evidence was offered by the
Gallaghers. The process server did not testify in person at trial. The trial record
does not reflect why she did not testify, but on appeal, the Gallaghers assert that
counsel for both parties sought to locate her before trial of this case and learned
that she had died. We review the trial court’s ruling based on the record before the
trial court, and we do not consider the reason why the process server did not testify
in person.


                                          9
At trial Charles Gallagher testified as follows:

   • Charles was not served on February 22, 2011, at 4:55 p.m.
   • If somebody filled out an affidavit that said Charles was served on
     that date, that would be false.
   • On February 22, 2011, Charles was in Santa Fe, New Mexico working
     for his company.
   • Charles stayed in Santa Fe for “[p]robably 90 percent” of February
     2011.
   • Had Charles been served with a lawsuit, he would have contacted an
     attorney. He would have done something to protect his equity in the
     Property.
   • The Property is the only home Charles had, and if he had been served
     with a lawsuit he would have protected the Property and not let his
     “home get sold out from under [him].”
   • Had Charles been served, he would have told his wife Mary for
     certain, and Charles would have expected Mary to tell him if she had
     been served.
   • Mary never told Charles that she had been served with a lawsuit.
   • Charles did not receive any type of letter from the Tarrant County
     District Clerk’s office telling him that a judgment had been entered
     against him.
   • Mary never told Charles that she had received such a letter, and
     Charles would expect Mary to have told him if she had.
   • The zip code where Charles lives is 76132.
   • Mary was not served. If Mary had been served, she would have called
     Charles and told him.
   • Though Charles was in New Mexico, he and Mary talked on the
     phone as to Mary’s whereabouts.
   • Based on Charles’s conversations with Mary, Charles knows that
     Mary was with her mother because they did not have a caregiver, and
     that Mary left only to get groceries and maybe check the mail after her
     mother was asleep.
Mira Vista’s counsel recited Charles’s deposition testimony from two weeks
                                   10
before trial, in which Charles stated that he knows Mary was taking care of her
mother on February 19 and February 22 but that he does not know where Mary
was “at that particular time.” At trial, Charles did not remember what he said two
weeks earlier at his deposition, when Mira Vista’s counsel asked him where
Charles was on February 19. But, Charles stated that he knows he was in Santa Fe.
Mira Vista’s counsel recited Charles’s deposition testimony from two weeks
before trial, in which Charles stated that he was “pretty sure” he was in New
Mexico but that “it was eight years ago so I really don’t know.” Charles also stated
that it was correct that he does not know on the specific dates where he was. When
Charles was asked at trial if this deposition testimony was truthful, he answered
that “[i]t probably was at the time, but I found out since then, I was definitely in
New Mexico.” Charles stated that he does not have any receipts showing where he
was but that he had talked to people that were in New Mexico with him at the time.
Charles did not identify any of these people, nor did any of these people testify at
trial. Charles did not offer into evidence any documents in support of his
testimony, such as records of airplane tickets, hotel stays, credit-card purchases, or
documents from his company showing that Charles was in New Mexico when the
process server said she served him with process. Charles did not testify that he
looked for such documents but was unable to locate any.

      At trial Mary Gallagher testified as follows:

         • The zip code where Mary lives is 76132.
         • Mary was not served by a process server on February 19, 2011, at
           12:30 p.m.
         • If Mary had been served, she would have called Charles and made
           sure they took care of the lawsuit immediately.
         • If somebody filled out an affidavit that said Mary was served on
           February 19, 2011, at 12:30 p.m., that would be false.

                                         11
         • Mary began taking care of her mother on February 5 when her mother
           was released from a healthcare facility. Mary took her mother to her
           mother’s house, thirty miles away from Mary’s house, and stayed with
           her there until at least March 1.
         • Mary stayed at her mother’s house the whole day, and sometimes
           when her mother was asleep, Mary would go to Mary’s house and get
           her mail every few days. Every time Mary returned to Mary’s house,
           it was when her mother was asleep.
         • Mary never received notice of an entry of a judgment from the Tarrant
           County District Clerk’s office.
         • Charles never told Mary that he had been served with a lawsuit filed
           by Mira Vista.
         • If Mary had received notice of a judgment entered against her, she
           would have called Charles and retained an attorney.
         • Mary had conversations with Charles during February 2011 so she
           knew where he was during that month.
         • Mary heard Charles’s trial testimony that he was in New Mexico, and
           she agrees with that testimony.
      At Mary’s deposition two weeks before trial, Mira Vista’s counsel asked
Mary if she had a personal recollection of Charles being in New Mexico on the day
he was purportedly served with process. At trial Mira Vista’s counsel asked Mary
if she remembered how she answered that question. Mary said that she did not
remember her exact words but that she must have said Charles was in Santa Fe,
New Mexico because that is where Charles was. In fact, when asked at her
deposition if she had a personal recollection of Charles being in New Mexico on
the day he was purportedly served with process, Mary answered, “I have not yet,
but I will.” Mary admitted that at her deposition, she testified that she was with her
mother at the hospital when Mary was purportedly served with process. At trial
Mary testified that Mary’s mother had been released from the hospital on February
5, 2011. Mary testified that she was with her mother for six weeks while her
mother was in the hospital and then Mary “went straight to her [mother’s] home to
                                         12
take care of her.” Mary did not offer into evidence any documents in support of her
testimony, nor did Mary testify that she looked for such documents but was unable
to locate any. Mira Vista did not call any witnesses or offer any documentary
evidence.

      At trial the Gallaghers had the burden of proving that they were not served
with process in the Underlying Case. See Caldwell, 154 S.W.3d at 96–97. The
process server testified in two affidavits that in February 2011 she personally
served each of the Gallaghers with the citation and petition in the Underlying Case.
Each of the Gallaghers testified that they were not served with process in the
Underlying Case. As trier of fact, the trial court was the sole judge of the
credibility of each of the Gallaghers and the weight to be given to their testimony.
See Moore, 2019 WL 6317548, at *4. Thus, the trial court was free to discredit the
testimony of each of the Gallaghers and credit the testimony of the process server
in the two affidavits of service. See id. On this record and under the applicable
legal standard, the trial evidence is legally sufficient to support the trial court’s
finding that the Gallaghers failed to carry their burden of proving that they were
not served with process. See id. Under the applicable legal standard, the trial
evidence is not factually insufficient to support this finding. See id.

      The Gallaghers assert that if the trial court wanted to make a finding adverse
to them on the service-of-process issue, the trial court should have found that each
of the Gallaghers were served with process. Though the trial court could have
made such a finding if the trial court wanted to do so, the only adverse finding on
this point that was necessary was that the Gallaghers failed to carry their burden of
proving that that they were not served with process. See id.; Energy Maintenance
Servs. Group I, LLC v. Sandt, 401 S.W.3d 204, 213 (Tex. App.—Houston [14th
Dist.] 2012, pet. denied). This is the finding that the trial court made. We conclude

                                          13
that the trial court did not err in determining that the Gallaghers failed to carry their
burden of proving that they were not served with process. See Ward, 488 S.W.2d at
737–38; Moore, 2019 WL 6317548, at *4; Young, 463 S.W.2d at 227. Therefore,
we overrule the Gallaghers’ second issue.

B. Did the trial court err in determining that the Gallaghers failed to establish
   extrinsic fraud so as to toll limitations and avoid the bar of the four-year
   statute of limitations?
      In their first issue, the Gallaghers assert that the trial court erred in
determining that they failed to establish extrinsic fraud so as to toll limitations and
avoid the bar of the four-year statute of limitations. The Gallaghers argue that in
the affidavits of service, the process server erroneously stated that she had
personally served the Gallaghers with process in the Underlying Case and that
these erroneous statements constitute extrinsic fraud that would allow the
Gallaghers to obtain bill-of-review relief even though they filed this action more
than four years after the trial court rendered the Default Judgment. See PNS Stores,
Inc., 379 S.W.3d at 275, 277 n.16. We presume, without deciding, that if the
process server erroneously stated that she had personally served the Gallaghers
with process, those erroneous statements would constitute extrinsic fraud. The
Gallaghers had the burden of proving extrinsic fraud. See PNS Stores, Inc., 379
S.W.3d at 275, 277 n.16; Vandervlist, 2017 WL 3194062, at *5. As discussed in
the previous section, as trier of fact, the trial court was the sole judge of the
credibility of each of the Gallaghers and the weight to be given to their testimony.
See Moore, 2019 WL 6317548, at *4. Thus, the trial court was free to discredit the
testimony of each of the Gallaghers and credit the testimony of the process server
in the two affidavits of service. See id. Under the respective legal standards, the
trial evidence is legally sufficient and not factually insufficient to support a finding
that the Gallaghers failed to carry their burden of proving that the process server

                                           14
made an incorrect statement in either affidavit of service. See id. The Gallaghers
have not shown that the trial court erred in failing to determine that the Gallaghers
established extrinsic fraud based on the allegedly incorrect statements by the
process server. See Ward, 488 S.W.2d at 737–38; Moore, 2019 WL 6317548, at
*4; Young, 463 S.W.2d at 227.

      The certificate of last known address filed by Mira Vista under Texas Rule
of Civil Procedure 239a in the Underlying Case stated that the zip code in the
Gallaghers’ last known address was “76122,” when the correct zip code for the
Property is “76132,” as shown by the Default Judgment. The rest of the last known
address for the Gallaghers supplied by Mira Vista in the certificate was correct.
The record does not show that Mira Vista used an incorrect zip code in any other
document. On appeal the Gallaghers suggest that this incorrect zip code in the
certificate of last known address constitutes extrinsic fraud that would allow the
Gallaghers to obtain bill-of-review relief even though they filed this action more
than four years after the trial court rendered the Default Judgment. See PNS Stores,
Inc., 379 S.W.3d at 275, 277 n.16.

      No trial evidence addressed how or why Mira Vista put the incorrect zip
code in the certificate of the last known address for the Gallaghers. The only
incorrect element was the use of the number “2” rather than “3” as the fourth
number in the zip code. The evidence does not reflect that Mira Vista knew one
address was the Gallaghers’ last known address and yet provided a completely
different address on the certificate of last known address. Based on the trial
evidence, the trial court reasonably could have concluded that Mira Vista supplied
the wrong zip code in the certificate of last known address by mistake or accident
rather than as a deceptive act by Mira Vista in an effort to prevent the Gallaghers
from discovering the Default Judgment. See Vandervlist, 2017 WL 3194062, at *5;

                                         15
Alderson v. Alderson, 352 S.W.3d 875, 878 (Tex. App.—Dallas 2001, pet. denied).

      The Gallaghers cite the opinion in Mandel v. Lewisville Independent School
District, in which the court stated that “the Mandels point to no affirmative
evidence or showing on the face of the record that rebuts the prima facie evidence
of service established by the certificate of service, such as an incorrect address or
zip code . . . .” 445 S.W.3d 469, 479 (Tex. App.—Fort Worth 2014, pet. denied).
Because the Mandel case did not involve any issue of extrinsic fraud, we conclude
that it is not on point. See id. at 471–85. The Gallaghers have not cited any case in
which a court concludes that supplying the wrong zip code in the certificate of last
known address constitutes extrinsic fraud. The Gallaghers have not shown that the
trial court erred in failing to determine that the Gallaghers established extrinsic
fraud based on the incorrect zip code in the certificate of last known address. See
Vandervlist, 2017 WL 3194062, at *5; Alderson, 352 S.W.3d at 878.

      Under the respective legal standards, the trial evidence is legally sufficient
and not factually insufficient to support the trial court’s finding that the Gallaghers
failed to establish extrinsic fraud, and we conclude that the trial court did not err in
determining that the Gallaghers failed to establish extrinsic fraud. See Ward, 488
S.W.2d at 737–38; Moore, 2019 WL 6317548, at *4; Young, 463 S.W.2d at 227;
Alderson, 352 S.W.3d at 878. Therefore, we overrule the Gallaghers’ first issue.

C. Did the trial court err in failing to find that the Gallaghers were deprived
   of due process when they were not served with process in the Underlying
   Case?
      In their third issue, the Gallaghers assert that the trial court erred in failing to
find that the Gallaghers were deprived of due process when they were not served
with process in the Underlying Case. Under this issue the Gallaghers assert that
even if the four-year statute of limitations bars them from obtaining bill-of-review
relief, there is no time limit on their right to pursue a collateral attack on the
                                           16
Default Judgment. The Gallaghers assert that the trial court erred in failing to grant
their alternative collateral attack on the Default Judgment based on the alleged fact
that they were not served with process in the Underlying Case. In
a collateral attack, the party challenging the judgment has the burden of proving
that the judgment is void. See Armentor v. Kern, 178 S.W.3d 147, 149 (Tex.
App.—Houston [1st Dist.] 2005, no pet.). We presume for the sake of argument
that the Default Judgment would be void if the Gallaghers were not served with
process.

      For the reasons discussed in section II.A. above, under the respective legal
standards, the trial evidence is legally sufficient and not factually insufficient to
support the trial court’s finding that the Gallaghers failed to carry their burden of
proving that they were not served with process, and the trial court did not err in
determining that the Gallaghers failed to carry this burden. See Ward, 488 S.W.2d
at 737–38; Moore, 2019 WL 6317548, at *4; Young, 463 S.W.2d at 227.
Therefore, we overrule the Gallaghers’ third issue.

                                III.   CONCLUSION

      As trier of fact, the trial court was the sole judge of the credibility of each of

the Gallaghers and the weight to be given to their testimony. Thus, the trial court
was free to discredit the testimony of each of the Gallaghers and credit the
testimony of the process server in the two affidavits of service. Under the
respective legal standards, the trial evidence is legally sufficient and not factually
insufficient to support the trial court’s finding that the Gallaghers failed to carry
their burden of proving that they were not served with process. The trial court did
not err in determining that the Gallaghers failed to carry their burden of proving
that they were not served with process. The Gallaghers have not shown that the
trial court erred in failing to determine that they established extrinsic fraud based

                                          17
on allegedly incorrect statements by the process server that she served the
Gallaghers with process. The trial court did not err in failing to sustain the
Gallaghers’ collateral attack based on the alleged fact that they were not served
with process in the Underlying Case. Based on the trial evidence, the trial court
reasonably could have concluded that Mira Vista supplied the wrong zip code in
the certificate of last known address by mistake or accident rather than as a
deceptive act by Mira Vista in an effort to prevent the Gallaghers from discovering
the Default Judgment. Under the respective legal standards, the trial evidence is
legally sufficient and not factually insufficient to support the trial court’s finding
that the Gallaghers failed to establish extrinsic fraud, and the trial court did not err
in determining that the Gallaghers failed to establish extrinsic fraud. Having
overruled all of the Gallaghers’ issues, we affirm the trial court’s judgment.




                                        /s/    Randy Wilson
                                               Justice

Panel consists of Justices Jewell, Spain, and Wilson.




                                          18